OPINION OP THE COURT. MECHEM, District Judge. — The defendant was convicted of statutory rape under the provisions of sectio'n 1090, Comp. Laws 1897. The state’s case depended upon the credibility given by the jury to the testimony of the complaining witness, who was 13 years of age, and two other young girls, aged 11 and 12. While it may be true, as urged upon us, that young females are more often guilty of the crime of false accusation than other individuals of the species, yet this objection is one directed solely to their credibility as witnesses, and therefore necessarily within the province of the jury and the trial judge. After carefully scrutinizing the entire record, we can say that the statements of these witnesses do not bear the badge of fiction, and that there is nothing in the case as to the condition or situation of the persons involved, nor in the circumstances and setting of the transaction, which raises any suspicion that the defendant was victimized. The court’s instruction No. 11 that penetration only was sufficient to constitute a rape correctly stated the law. The other errors assigned by appellant have all been considered and adjudged not to be well taken. The judgment of the lower court is affirmed. Hobkrts, C. J., and Hanna, J., concur.